Title: To George Washington from Anonymous, 11 November 1793
From: Anonymous
To: Washington, George


          
            Sir
            Novr 11th 1793 Boston Lincoln Shire [England]
          
          The purport of this Epistle will I presume apologize for the liberty I take in
            addressing you.
          By the accounts we receive from Philadelphia we are inform’d that a
            dreadful disease rages there which proves fatal to most people, & that the Contagion
            probably will spread to other parts of the Country; an Idea has occurr’d to me that this
            Malady may be obviated, & I therefore think it my duty to communicate it to
            Society.
          It will be needless of me to point out the method of Cure for those who labor under
            this Disease, as the well known Abilities of Dr Rush renders that unnecessary, but I
            wish to suggest a method of stopping its further progress, which must be done by
            destroying the specific Contagion on which it depends, & this may be obtain’d by one
            of the following means, by changing the state of the atmosphere, or by Decomposing the
            Infectio⟨us⟩ matter. It is a well known fact that when a Putrid Fever prevails in
            Hospitals, Jails or Ships, the means used for destroying its effect is by the Combustion
            of Pitch &c. or by firing Gun powder in the tainted Rooms. This method of Cure
            admits of no other explanation than that the Gases which are the product of
            Decomposition of the Inflammable matter, by Combustion decomposes the Contagious matter,
            what corroberates this opinion, the Plague (which differs only in a degree of violence
            from the Putrid Fever) which raged in London in 1665 disappeard by a Fire breaking out
            & consuming a great number of Houses, & those dreadful Conflagrations which
            often happen at Constantinople generally puts a stop to the Plague there; these are some
            of the reasons which has induced me to hope that if the following means are used they
            may be attended with happy Effects.
          Lay long trains of Gun powder in the Streets & fire them, Tar Barrels or Timber
            smear’d with Tar may be piled in more open places & burnt for a considerable time, a
            similar method may be follow’d in the Houses, Gun powder may be fired & Pitch or the
            Resinous Gums may be burnt, even in the Chamber of the Sick, Camphor, Gum Benzoin
            &c. with Steams of Vinegar, will not only tend to eradicate the Infection but will
            prove refreshing to the Patient.
          It is ascertain’d that Contagious matter does not rise very high in the Atmosphere, nor
            is it carried to any great distance, but the more it is diffused the more inert it
            becomes, & exerts itself with greater violence when in a confined state, &
            adheres more tenaciously to some Substances than to others, such as Woolen, Furs
            &c., this points out the necessity of using such things as little as possible about
            the Sick person & the admission of plenty of fresh Air. Nitre
            being join’d with the Combustible that may be used will be of service, as it yields by
            burning, great quantity of Vital or Dephlogisticated Air, which will greatly promote the
            Conflagration & at the same time contribute to the Salutariness of the
            Atmosphere.
          If these suggestions shou’d have the honor of meeting with your Excellency’s
            approbation & shou’d in any degree ⟨mutilated⟩ the impending
            Calamity I shall think myself extremely ⟨mutilated⟩. I am your
            Excellency’s most obet Humle Servant
          
            W. C——.M.D.
          
        